Some phases of this litigation were before this court in the case of Kelsey v. Township of Burns, 223 Mich. 173, and a reading of the opinion in that case will make a long statement of facts now unnecessary. The above mentioned opinion was handed down June 4, 1923. October 8, 1923, the electors of the township authorized the issue of bonds to the amount of $5,000 for the purpose as stated in the ballot, "of erecting, furnishing and improving the town hall located on lot 9 of block 16 of the village of Byron." This bill is filed to prevent the issuance of said bonds, the plaintiffs claiming that such bonds should not be issued because the officers of said township did not intend to build a town hall, but a building to be used as a place for public entertainment. The case was heard in open court. There was some contradictory testimony. The trial judge had the advantage of seeing and hearing the witnesses, see Link v. Diamond Crystal Salt Co.,ante, 498, and the cases cited therein.
The trial judge said:
"From the evidence in this case the court is of the opinion that under the authority given to them by the voters of the township, the then officers of said township proceeded in good faith to cause the erection of a building to be used primarily for a municipal purpose, that is to say, a township hall; incidentally it might be used for other purposes, but the motive that dominated them was to provide a township hall to be *Page 515 
used by the public of said township for township purposes."
When the bonds were voted by the electors in October, 1923, the building was inclosed and had been used so that the electors knew for what purpose it was adapted. It would be unfortunate if, after an expenditure of $12,000, which had been voted by the electors and put into the building, the electors might not complete it.
Under the facts found by the trial judge, which we think were properly found, he was justified in dismissing the bill of complaint under the following authorities: Torrent v. MuskegonCommon Council, 47 Mich. 115 (41 Am. Rep. 715); Bell v. City ofPlatteville, 71 Wis. 139 (36 N.W. 831); City and County ofDenver v. Hallett, 34 Colo. 393 (83 P. 1066); Bates
v. Bassett, 60 Vt. 630 (15 A. 200, 1. L.R.A. 166); Clarke
v. Inhabitants of Brookfield, 81 Mo. 503 (51 Am. Rep. 243);Wheelock v. City of Lowell, 196 Mass. 220 (81 N.E. 977, 12 Ann. Cas. 1109, 124 Am. St. Rep. 543), and the many cases cited therein.
The decree is affirmed, with costs to the appellees.
CLARK, C.J., and McDONALD, BIRD, SHARPE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 516